Smith, C. J.,
delivered the opinion of the court.
Pretermitting any discussion of the other questions here presented, this record contains two errors for the *309commission of which the judgment of the court below must be reversed:’ First, the verdict is for an amount largely in excess of the damages actually sustained, and the case is not one warranting the imposition of punitive damages. Second, the only testimony showing the difference in value of the cattle had they been unloaded in the proper pen and their value when sold from the pen in which they were actually unloaded was the evidence of the broker who sold them, to the effect that “we usually consider fifty cents per hundredweight as the average between the quarantine side and the native side.” This average difference is not the measure of appellee’s damages, but the amount he is entitled to recover is the difference between the actual market value of the cattle had they been unloaded in a “native” pen, and their market value after they had been unloaded in a “quarantine” pen.

Reversed and remanded.